Exhibit 10.3

Amended and Restated

Non-Employee Director Compensation Plan

1. The following non-employee Board members will receive the following annual
retainer:

(a) The non-executive chairman of the Board, if applicable, will receive a
$100,000 annual retainer;

(b) The lead director of the Board, if applicable, will receive a $75,000 annual
retainer;

(c) Each non-employee Board member (other than a non-executive chairman of the
Board and a lead director of the Board) will receive a $60,000 annual retainer;

(d) The chairman of the Audit Committee will receive an additional $15,000
annual retainer;

(e) The chairman of the Compensation Committee will receive an additional $7,500
annual retainer; and

(f) Each chairman of each Committee of the Board (other than the chairman of the
Audit Committee and the chairman of the Compensation Committee) will receive an
additional $6,000 annual retainer.

2. The annual retainer amounts set forth above shall be payable quarterly in
arrears on the fifth business day prior to (but not including) the last day of
each calendar quarter. For each year, any such Board member may elect (by giving
written notice to the Company on or before the first business day of the
applicable calendar year) to receive such annual retainer in the form of shares
of Common Stock of the Company, granted under the Town Sports International
Holdings, Inc. 2006 Stock Incentive Plan, as amended (the “Plan”), on the date
such retainer would otherwise be payable, as described above (with the number of
such shares of Common Stock being computed by taking the retainer divided by the
Value (as defined below) of a share of Common Stock on the grant date).
Notwithstanding the preceding sentence, any Board member who has so elected to
receive such annual retainer in the form of shares of Common Stock of the
Company may revoke such election for the balance of such calendar year by giving
written notice to the Company at any time when such Board member is otherwise
eligible to purchase and sell shares of Common Stock of the Company pursuant to
the Company’s then existing trading policies and procedures with respect to such
purchases and sales. This annual retainer will be pro-rated for any partial
year.

4. Each non-employee Board member will receive an annual award of Common Stock
under the Plan on the first trading day of the month of February as follows,
with each award being fully vested as of the award date, and will otherwise be
subject to the terms of the Plan:

(a) Non-executive chairman of the Board, if applicable: Shares with a Value of
$45,000 on the award date; and

(b) Other non-employee Board member: Shares with a Value of $40,000 on the award
date

Additional grants may be made from time to time.

5. Each new non-employee Board member joining the Board will receive, on the
effective date of appointment, an initial award of shares of Common Stock under
the Plan with a Value of $40,000, which shares shall be fully vested as of such
date. Each new non-employee Board member will be eligible to receive the next
annual award of Common Stock referred to in Section 4 above.

6. As used herein, the term “Value” means the average closing price of the
Common Stock for the ten (10) trading days immediately prior to (but not
including) the grant date. For purposes of

 

1



--------------------------------------------------------------------------------

this plan, when computing the number of shares of Common Stock to be issued in
respect of any payment resulting in a fractional share, the number of shares of
Common Stock to be issued shall be rounded to the nearest whole share.

7. No member of the Board will receive any fees for attending any meetings of
the Board or its committees.

8. Each non-employee Board member and each member of a Board committee will be
reimbursed for any out-of-pocket expenses reasonably incurred by him or her in
connection with services provided in such capacity.

9. Each non-employee Board member shall be required to hold shares of Common
Stock with a Fair Market Value (as defined in the Plan) equal to four (4) times
the amount of the annual cash retainer payable to directors as set forth in
Section 1(b) above. All shares of Common Stock bought by the director or an
immediate family member residing in the same household, all shares held in trust
for the benefit of the director or his or her family, and all shares granted
under the Company’s equity compensation plans shall count towards the
satisfaction of these requirements.

Each non-employee Board member shall be required to attain such ownership within
five years of joining the Board, or in the case of directors serving as of
January 1, 2013, by January 1, 2018, and to continue to meet such requirements
as of every December 31 of each successive year. If, following the fifth
anniversary of joining the Board (or January 1, 2018 in the case of directors
serving as of January 1, 2013), the Fair Market Value (as defined in the Plan)
of the Common Stock decreases such that the director is no longer in compliance
with these requirements, the director shall not be required to acquire any
additional shares of Common Stock.

In the event that a director fails to comply with these share ownership
requirements, he or she shall be required to tender his or her resignation from
the Board, in which case the Board shall, in its discretion, determine whether
or not to accept such resignation.

Effective February 25, 2015

 

2